DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Election/Restrictions
Applicant’s election without traverse of Species A, drawn to Figs. 1A & 1B, in the reply filed on 25 February 2021 is acknowledged; however, after further consideration of the requirement for restriction mailed on 14 January, the requirement for restriction is withdrawn.  As the inventive concept of a device to collapse cavitation bubbles to generate heat, & the device is usable on both a thermoelectric generator & a thermophotovoltaic cell, the Unity of Invention requirement under 35 U.S.C. § 371 of a national stage filing of an international application.
As all of the claims are drawn to Species A, there is no impact on the scope of prosecution.  Claims 1-20 are currently pending for review.
Response to Amendment
Applicant's preliminary amendment submitted 02 February 2019 has been received, & its contents have been carefully considered.  As a result, Claims 1-20 are pending for review.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because the drawings do not include any reference characters, including reference characters mentioned in the description.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Specification
The disclosure is objected to because of the following informalities: 
The specification includes reference characters not shown in the drawings, including Fluid Flow Direction “F” & each reference character listed on P. 19 of the specification;
The specification includes minor typographical and/or grammatical errors, e.g.:
In Line 4 of P. 12 (as numbered in the clean copy of the amended specification), “Primary object” should be “A primary object”;
In Line 17 of P. 14, “flowing means water” appears intended as “flowing water”;
In Lines 2-3 of P. 19, “device (100)to one)” should be “device (100) to one)”; &
In Line 1 of the Abstract, “A device including a liquid’s…” should be “A device includes a liquid’s…”.
Appropriate correction is required.
Claim Objections
Claims 6 & 9 are objected to because of the following informalities:
In Claim 6, Lines 1-2, “at least a part of the roughness elements are located” should be “at least a part of the roughness elements is located”; &
The recitation of “A tap” is ambiguous as to the type or function of the tap; however, in reviewing the specification, various locations (e.g. Ln. 13-15 of P. 14) appear to define the tap as a connection means to a water faucet or supply.
Appropriate correction is required.
Examiner’s Note
The above is exemplary only and is not intended to be an exhaustive list of informalities.  Applicant should carefully review the entire disclosure to ensure correction of any informality not listed above.
Claim Rejections
Note:	The prior art relied upon in the following office action is as follows:
-
Stringham / E-Quest Sciences, WO #95/16995
[Stringham ('995)]

-
Laugharn, Jr. et al., US #2002/009015
[Laugharn, Jr. ('015)]


~ Under 35 USC § 102 ~
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 8-11 & 16 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Stringham ('995).
In Re Claims 1, 2, 4, 8, 9, 11 & 16, Stringham ('995)
Cl. 1: A device (Reaction Vessel #418) comprising:
a liquid's flow path having an upstream side and a downstream side, a plurality of flow restrictive elements providing material communication between the upstream side and the downstream side (At least P. 4, Ln. 26-P. 6, Ln 16: A flow path for water comprises restricting elements, e.g. Venturi, which by definition have an inlet / upstream end in fluid communication with an outlet / downstream end);
a thermoelectric generator in thermal connection with a portion of the device located at the downstream side with respect to the plurality of flow restrictive elements (At least P. 12, Ln. 12-30; P. 20, Ln. 2-15: Thermoelectric Device #402 attached to Reaction Vessel #418 “on the opposite side”, i.e. downstream side, of the restricting elements);
wherein the portion is provided with roughness elements for, in use, contacting a fluid flowing through the device and facilitating collapse of cavitation bubbles (P. 9, Ln. 30-P. 10, Ln. 20: The cavitation surfaces of the device “may be smooth, crazed, etched, sputtered, etc.”, i.e. roughed).
Cl. 2, 16: wherein fluid contact surfaces of the plurality of flow restrictive elements are at least partly coated with a material different than that of the flow restrictive elements, such that the hydrophilicity of the fluid contact surfaces are different near two distal ends of each flow restrictive element in accordance with a fluid flow direction (There is no teaching of coating the flow restrictive elements; however, P. 9, Ln. 30-P. 10, Ln. 20 discusses coating the contact surfaces being coated with one of a number of materials).
Cl. 4, 11: wherein the portion is in form of a plate made of a metallic material or of silicon, comprising the roughness elements on one side thereof (At least Fig. 6: At least One of Metal Membrane #422 & Palladium Lattice #426, each of which forms a wall of the reaction chamber downstream).
Cl. 8: further comprising a thermoelectric generator having a cold side provided with a heat sink (Fig. 6: Thermoelectric Device #402 includes Cold Side #442 provided with a heat sink comprising Heat Exchange Fluid #470).
Cl. 9: A tap comprising the device according of claim 1 (Inlet pipe at D2).
In Re Claim 10, with respect to: A method for energy harvesting from flowing liquid streams, the method comprising:
passing a liquid through at least one flow restrictive element of a device, in such conditions where cavitation bubbles arise in the liquid upon passing through the at least one flow restrictive element,
letting the cavitation bubbles collapse at a portion of the device located at a downstream side with respect to the flow restrictive elements, by roughness elements provided on the portion for contacting the liquid flowing through the device and facilitating the collapse,
harvesting heat generated around collapsing bubbles with a thermoelectric generator or a thermophotovoltaic cell in thermal connection with the portion.
Stringham ('995) discloses the corresponding method as discussed in Claim 1 above.
~ Under 35 USC § 103 ~
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 12, 14 & 17-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Stringham ('995) as applied to at least one of Claims 2 & 16 above, in view of Laugharn, Jr. ('015).
In Re Claims 3 & 17, with respect to “wherein an upstream side distal end of one or more of the plurality of flow restrictive elements is more hydrophobic relative to a downstream side distal end of the one or more of the plurality of flow restrictive elements”, Stringham ('995) is silent on the hydrophobicity of the elements.
Nevertheless, Laugharn, Jr. ('015) discloses from the same Bubble Cavitation Energy Harvesting Device field of endeavor as applicant's invention, a device utilized in the capture of thermal energy caused by the collapsing of cavitation bubbles (As described in Para. 6-19), the device incorporating components / elements with variable hydrophobicity (Para. 15).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate a variable hydrophobicity of the elements as taught by Laugharn, Jr. ('015) into the system of Stringham ('995) for the purpose of achieving a desired mixing or flow pattern in the presence of an appropriate acoustic field within the device (Para. 15).
In Re Claims 12 & 18, Stringham ('995) discloses: wherein the portion is in form of a plate made of a metallic material or of silicon, comprising the roughness elements on one side thereof (At least Fig. 6: At least One of Metal Membrane #422 & Palladium Lattice #426, each of which forms a wall of the reaction chamber downstream).
In Re Claims 14, 19 & 20, with respect to [Cl. 14, 19] “wherein the flow restrictive elements are in form of venturi or orifice, having lengths along the fluid flow direction within a range between 1 micrometer and 10000 micrometers; and having hydraulic diameters with a mean value ranging between 100 nanometers and 250 micrometers” & [Cl. 20] “wherein at least a part of the roughness elements are located at a distance from downstream side opening of the plurality of flow restrictive elements, such that a ratio of the distance to the mean value of hydraulic diameters of flow restrictive elements is within a range of 10 and 1000”, since the dimensions of the recited components for a given Bubble Cavitation Energy Harvesting Device installation would necessarily depend on numerous individual and/or interrelated design criteria, such as the overall size and/or shape of the reactor, the required or desired capacity, etc., to configure an apparatus such as recited in Stringham ('995) according to the limitations set forth in applicant’s claims can be viewed as nothing more than merely a matter of choice in design and/or optimization absent a showing by applicant of any criticality (new or unexpected results produced therefrom) over the prior art of record.

Claims 5-7, 13 & 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Stringham ('995) as applied to at least one of Claims 1, 2 & 4 above.
In Re Claims 5, 6, 13 & 15, with respect to [Cl. 5, 13, 15] “wherein the flow restrictive elements are in form of venturi or orifice, having lengths along the fluid flow direction within a range between 1 micrometer and 10000 micrometers; and having hydraulic diameters with a mean value ranging between 100 nanometers and 250 micrometers” & [Cl. 6] “wherein at least a part of the roughness elements are located at a distance from downstream side opening of the plurality of flow restrictive elements, such that a ratio of the distance to the mean value of hydraulic diameters of flow restrictive elements is within a range of 10 and 1000”, since the dimensions of the recited components for a given Bubble Cavitation Energy Harvesting Device installation would necessarily depend on numerous individual and/or interrelated design criteria, such as the overall size and/or shape of the reactor, the required or desired capacity, etc., to configure an apparatus such as recited in Stringham ('995) according to the limitations set forth in applicant’s claims can be viewed as nothing more than merely a matter of choice in design and/or optimization absent a showing by applicant of any criticality (new or unexpected results produced therefrom) over the prior art of record.
In Re Claim 7, with respect to “further comprising a plurality of flow aligners located at the upstream side, in form of protrusions perpendicular to the fluid flow direction”, Stringham ('995) discloses various flow straightening devices (P. 6, Ln. 6-23), indicating that the configuration of the device would have been an obvious matter of design choice to one of ordinary skill in the art prior to the effective filing date of the claimed invention since the applicant has not disclosed that the use of multiple perpendicular protrusions solves a particular problem or is for a particular purpose (Applicant has not disclosed any criticality, or new or unexpected results produced therefrom, over the prior art of record for the claimed limitations), and the system of Stringham ('995) would function equally well in either configuration.
Conclusion
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is listed in the attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel E. Namay whose telephone number is (571)270-5725.  The examiner can normally be reached on Mon - Fri (Alt Fri) 7:00am - 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Stephen B. McAllister can be reached on (571) 272- 6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more 

/Daniel E. Namay/Examiner, Art Unit 3762